People v Policastro (2016 NY Slip Op 05878)





People v Policastro


2016 NY Slip Op 05878


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-10365
2014-10366
2014-10367

[*1]The People of the State of New York, respondent,
v Gary Policastro, appellant. (Ind. Nos. 7110/13, 3076/14, 3445/14)


Lynn W. L. Fahey, New York, NY, for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and 	Sholom J. Twersky of counsel; Gregory Musso on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (Williams, J.), all imposed October 10, 2014, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 264-265) and, thus, does not preclude review of his excessive sentence claims. However, contrary to the defendant's contention, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, DICKERSON, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court